DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022, has been entered.
 				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Yamamoto (US Publication 2003/0011962).
In re claim 1, Togashi discloses a multilayer ceramic electronic component comprising:  
5a ceramic body (42 – Figure 9, ¶74, ¶40) including a dielectric layer (5 – Figure 11, ¶40), and first (52A – Figure 11, ¶75) and second (52B – Figure 11, ¶76) internal electrodes disposed to oppose each other with the dielectric layer therebetween (Figure 11), and including first and second surfaces (top and bottom surfaces of 42 – Figure 9) opposing each other in a stacking direction of the first and second internal electrodes (Figure 9), third 10and fourth surfaces (top and bottom surfaces of 42 – Figure 9) connected to the first and second surfaces and opposing each other, and fifth and sixth surfaces (left and right surfaces of 42 – Figure 9) connected to the first and second surfaces, connected to the third and fourth surfaces, and opposing each other (Figure 9);  
15first and second external electrodes (43A, 43B – Figure 9, ¶73) having first electrode layers (57A, 57B – Figure 9, ¶75) connected to the first and second internal electrodes (52A, 52B – Figure 9, Figure 10), respectively, and second electrode layers (58A, 58B – Figure 9, ¶74) disposed on the first electrode layers, respectively (¶77-79, Figure 11, Figure 12), the first and second external electrodes being disposed on length-wise opposing surfaces of the body (Figure 9); and 
an auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11, ¶73) disposed between an end portion 20of the second electrode layers (58A, 58B – Figure 12) and an inflection point of the ceramic body (Figure 11, Figure 12, ¶75, ¶77-79), 
Togashi does not disclose wherein a dimension in a width direction of the auxiliary electrode is in a range from 20% to 70% of a dimension in the width direction of a margin portion of the first or second internal electrode.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Yamamoto to prevent bleeding at the time of printing the internal electrodes (¶62 – Yamamoto).
In re claim 2, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses wherein the auxiliary electrode comprises a first auxiliary electrode and a second auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11).
In re claim 3, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses wherein the auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11) is disposed in the same layer as the first internal electrode (52A – Figure 11) or the second internal electrode (52B – Figure 11) (Figure 11).
In re claim 4, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi wherein the auxiliary electrode (53A, 53B, 53C, 53D – Figure 10) is disposed in a single layer among layers in which an internal electrode (either 52A or 52B – Figure 10), closest to the first surface or second surface (front or back surface of 42 – Figure 9) of 15the ceramic body, is disposed (See Figures 9 and 10).
In re claim 5, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component according to claim 2, as explained above. Togashi  wherein the first auxiliary electrode (53A, 53B – Figure 10) and the second auxiliary electrode (53C, 53D – Figure 10) are respectively disposed 20in layers in which an internal electrode (52A or 52B – Figure 10), closest 
In re claim 6, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component 25according to claim 2, as explained above. Togashi further discloses wherein the auxiliary electrode further DB1/ 107451974.1 Page 26comprises a third auxiliary electrode and a fourth auxiliary electrode (any of 53A, 53B, 53C, 53D, 53E, 53F – Figure 10, Figure 11, ¶74).
In re claim 7, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component 5according to claim 6, as explained above. Togashi further discloses wherein the first and second auxiliary (53A, 53B – Figure 10, Figure 11) electrodes are arranged in a layer in which the first internal electrode (52A – Figure 10, Figure 11), closest to the first or second surface (front or back surface of 42 – Figure 9) of the ceramic body, is disposed, and the third and fourth auxiliary electrodes (53C, 53D – Figure 10, Figure 11) are arranged 10in a layer in which the second internal electrode (52B – Figure 10, Figure 11), closest to the first or second surface of the ceramic body (front or back surface of 42 – Figure 9), is disposed (See Figures 9 and 10).
In re claim 8, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component 15according to claim 6, as explained above. Togashi wherein the first and second auxiliary electrodes (53A, 53B – Figure 10, Figure 11) are respectively arranged in a layer in which the first internal electrode (52A – Figure 10, Figure 11), closest to the first and second surfaces (Front and back surface of 42 – Figure 9) of the ceramic body, is disposed, and the third and fourth auxiliary electrodes (53C, 53D – Figure 10, Figure 11) are 20respectively arranged in a layer in which the second internal electrode (52B – Figure 10, Figure 11), closest to the first and second surfaces (front and back surface of 42 – Figure 9) of the ceramic body, is disposed (See Figures 9 and 10).
In re claim 9, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component 25according to claim 6, as explained above. Togashi further discloses wherein the first 
In re claim 11, Togashi discloses a multilayer ceramic electronic component comprising: 
a body (42 – Figure 9) including first and second internal electrodes (52A, 52B – Figure 10, Figure 11) 15stacked over each other in a thickness direction with a dielectric layer (5 – Figure 10, Figure 11) interposed between each adjacent pair of first and second internal electrodes (Figure 10, Figure 11); 
first and second external electrodes (43A, 43B – Figure 9) disposed on length-wise opposing surfaces of the body (Figure 9), each 20comprising a first electrode layer (57A, 57B – Figure 9) and a second electrode layer (58A, 58B – Figure 9) disposed on the first electrode layer (¶75, ¶77-79) the first electrode layer of each of the first and second external electrodes respectively connected to the first and second internal electrodes (¶75); and 
25an auxiliary electrode (53A, 53B, 53C, 53D – Figure 10, Figure 11) contacting at least a portion DB1/ 107451974.1Page 28of the second electrode layer (¶77-79) and disposed on a same layer as the first or the second internal electrodes (52A, 52B – Figure 10, Figure 11) between a portion of the second electrode layer contacting a surface of the body and one of the length-wise opposing surfaces 5to which a corresponding internal electrode is exposed (Figure 9, Figure 10, Figure 11, ¶75, ¶77-79).
Togashi does not disclose wherein a dimension in a width direction of the auxiliary electrode is in a range from 20% to 70% of a dimension in the width direction of a margin portion of the first or second internal electrode.
Yamamoto discloses adjusting the an auxiliary electrode (12a – Figure 2A, ¶48) disposed in the margin portion width-adjacent to an internal electrode (2 – Figure 2A, ¶48) to have a width ranging from 20% to 70% of the margin portion (¶60-62, Figure 2A; Note that the 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the auxiliary electrode width as described by Yamamoto to prevent bleeding at the time of printing the internal electrodes (¶62 – Yamamoto).
In re claim 12, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component of claim 11, as explained above. Togashi further discloses wherein the dielectric layer on which the auxiliary electrode (53A, 53B – Figure 10) is disposed is closest to a surface of the body in a direction in which the first and second internal electrodes (52A, 52B – Figure 10, Figure 11) are stacked (¶46; Note that the protective layer is an additional embodiment as described in [¶0046].) (See Claims 1, 4, 10, 16). 
In re claim 13, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component of claim 11, as explained above. Togashi further discloses wherein the auxiliary electrode comprises a first auxiliary electrode (53A, 53B – Figure 10, Figure 11) disposed on a same layer as a first internal electrode (52A – Figure 10, Figure 11) closest to a surface of the body in a direction in which the first and second internal electrodes 20are stacked (Figure 10, Figure 11), and 
a second auxiliary electrode (53C, 53D – Figure 10, Figure 11) disposed on a same layer as a second internal electrode (52B – Figure 10, Figure 11) closest to a surface of the body in the direction in which the first and second internal electrodes are stacked (Figure 10, Figure 11).
In re claim 14, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses wherein second electrode layers completely cover the first electrode layers (¶74-76).
In re claim 15, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component of claim 1, as explained above. Togashi further discloses
In re claim 16, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component of claim 11, as explained above. Togashi further discloses wherein second electrode layers completely cover the first electrode layers (¶74-76).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi (US Publication 2012/0314338) in view of Yamamoto et al. (US Publication 2003/0011962) and in further view of Ahn et al. (US Publication 2015/0014037).
In re claim 10, Togashi in view of Yamamoto discloses the multilayer ceramic electronic component according to claim 1, as explained above. Togashi further discloses the second electrode layer can comprise of a Cu or Ni/Sn layer. Togashi does not disclose the second electrode layer comprises a conductive metal different from the first 10electrode layer.
Ahn discloses an external electrode comprising a first electrode layer formed of a conductive metal including silver (¶62 -63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the material for an external electrode as described Ahn to realize a device of desired conductivity and ESR characteristics. 


Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (in combination with other claim limitations) the auxiliary electrode is disposed between the inflection point of the ceramic body and the second electrode layer, wherein the second electrode layer comprises a conductive metal and glass. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Publication 2015/0255213)	Figure 5
Lim (US Publication 2013/0093556)		Figure 3, Figure 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848